NUMBER 13-09-00544-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

ALEJANDRO LUNA GOMEZ, SR., #687479,                                               Appellants,

                                               v.

EILEEN KENEDY, ET AL.,                              Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam

       Appellant=s brief in the above cause was due on November 18, 2009. The Court

granted appellant’s first motion for extension of time to file the brief, allowing until April 26,

2010, to file his brief. Rather than filing the brief, appellant, proceeding pro se and

indigent, filed a motion to abate this matter. The Court denied the motion to abate.

Appellant then filed a “Motion Explaining to the Court Why Appellant has Failed to File His
Brief.” In the motion, appellant asserted that he had been denied materials to help him

submit the brief. On August 12, 2010, this Court abated and remanded the case to the

trial court to conduct a hearing.

       On October 19, 2010, the trial court held a hearing. The record reflects that

appellant was released from prison prior to the hearing, appellant was notified of the

hearing, appellant did not contact the trial court judge, and appellant did not appear at the

hearing. The trial court found that appellant has abandoned his appeal; that appellant

was not denied adequate, effective, and meaningful access to the law library; and that

appellant should not be granted an extension of time to file his brief.

       Texas Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign

any document filed and "give the party's mailing address, telephone number, and fax

number, if any." See TEX. R. APP. P. 9.1(b). Appellant has neither provided this court

with a forwarding address nor taken any other action to prosecute this appeal.

       Rule 42.3 permits an appellate court, on its own initiative after giving ten days'

notice to all parties, to dismiss the appeal for want of prosecution or for failure to comply

with a requirement of the appellate rules. See id. 42.3(b), (c). Rule 2 authorizes an

appellate court to suspend a rule's operation in a particular case to expedite a decision.

See id. 2. Given the length of inactivity in this appeal and this court's inability to give

effective notice to appellant, we suspend Rule 42.3's requirement of ten days' notice to all

parties, and dismiss the appeal on our own motion. See id. 42.3(b),(c).




                                             2
      Accordingly, we REINSTATE and dismiss the appeal for WANT OF

PROSECUTION. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c). Any pending motions are

dismissed as moot.



                                                              PER CURIAM

Delivered and filed the
17th day of February, 2011.




                                       3